DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 2/28/2022 has been entered.  Claims 1-4 remain pending in the Application.  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive. Fairweather teaches the added limitations, as best understood, of “a first portion directed towards a first of the plurality of filters and a second portion directed towards a second of the plurality of filters”.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a first portion” and “a second portion”, however, it is unclear as to what these “portions” are referencing.  Are these portions of the airborne dust?  Are these portions of the negative pressure?  For this reason, these claims are rendered indefinite.

Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fairweather et al. (US 20100116261).
	Regarding these claims Fairweather teaches:
1. A saw apparatus comprising: 
a housing (210+220) comprising a vacuum source (321) and a plurality of filters (340+311); 
a circular saw blade (201); and 
a worktable (200) comprising a center slot (202) axially aligned to the circular saw blade, wherein the vacuum source is configured to provide a negative pressure beneath the worktable at the center slot (is capable of; clearly seen in Figs 3&4), and wherein the plurality of filters are configured to collect airborne dust drawn by the negative pressure from an area proximate to the center slot (is capable of; clearly seen in Figs 3&4; ¶ [0038]), the airborne dust drawn by the negative pressure including a first portion directed towards a first of the plurality of filters and a second portion directed towards a second of the plurality of filters (is capable of; see Fig A below; First portion is directed at wall 340 which relatively heavier particles are filtered out of the air as their momentum will now allow them to remain in the air stream as the air is directed around wall 340 which, in turn, creates a second portion in which only relatively lighter particles which remain in the air stream are then filtered via 311). 
3.  The saw apparatus of claim 1, wherein the plurality of filters comprises a rotatable filter (311; rotatable by turning 217; ¶ [0038]).  
4. The saw apparatus of claim 3, wherein the rotatable filter comprises a self-cleaning flap (312; ¶ [0038]).

[AltContent: arrow][AltContent: textbox (second portion)]
[AltContent: rect][AltContent: arrow][AltContent: textbox (first portion)][AltContent: rect]
    PNG
    media_image1.png
    437
    350
    media_image1.png
    Greyscale

Fig A.  annotated Fig 4 of Fairweather

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fairweather in view of Witter (US 7550021).
	Regarding this claim Fairweather teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
2. The saw apparatus of claim 1, wherein the multistage filter comprises at least one cyclonic filter (42).  

	Witter teaches that it is well known to provide filtering systems with a plurality of filters which comprise a cyclonic filter (such as 32 in Fig 1) and a cartridge filter (30) which is relatively rotatably with respect to a cleaning flap (flap 88 rotatable via 40).  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the device of Fairweather to incorporate the teachings of Witter and provide for the plurality of filters within the housing include a cyclonic stage.  Doing so would allow the filter system to further filter out particles before the airflow contacts the cartridge filter, thereby increasing the useful life of the cartridge filter before having to clean the cartridge.

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723